United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0244
Issued: February 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 13, 2019 appellant filed an appeal from a June 7, 2019 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision dated March 14, 2018, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 11, 2017 appellant, then a retired 59-year-old supervisory civil engineer,
filed an occupational disease claim (Form CA-2) alleging that he suffered bilateral hearing loss
1

5 U.S.C. § 8101 et seq.

and tinnitus due to factors of his federal employment. He noted that he first became aware of his
condition and first realized it was caused or aggravated by his federal employment on
February 9, 2015. Appellant explained that his physician concluded on evaluation that excessive
noise and stress at work were aggravating factors of his tinnitus. A Notice of Personnel Action
(Form SF-50) indicated that appellant retired effective July 31, 2015.
In a July 9, 2015 medical report, Dr. Preston Rice, Board-certified in otolaryngology,
evaluated appellant for frequent headaches and a possible sinus issue. Appellant informed him
that he experienced headaches and fullness in his ear related to constant tinnitus. Dr. Rice provided
a diagnosis of sinusitis and pneumonia and referenced appellant’s symptoms of sensorineural
hearing loss and tinnitus. In his assessment, he noted that appellant would be retiring at the end
of the month and opined that being away from the noise at the shipyard may decrease the tinnitus,
as well as some of the headaches he had been experiencing. Dr. Rice explained that, while the
tinnitus will most likely be chronic, it should fade with time. He concluded by noting that
appellant’s symptoms began six months prior and that, from a subjective standpoint, some of the
excessive noise and stress he experienced at work were probably an aggravating factor for his
tinnitus and headaches.
Appellant also submitted the results of a September 11, 2017 audiometric evaluation from
Kim Coy, a Board-certified hearing instrument specialist.
On October 24, 2017 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Jackson Holland, Board-certified in otolaryngology, for a
second opinion evaluation to determine the nature and extent of his alleged employment-related
conditions.
In his November 20, 2017 medical report, Dr. Holland reviewed the SOAF and the July 9,
2015 medical report from Dr. Rice. He noted appellant’s history of noise exposure during his
federal employment and indicated that appellant’s hazardous noise exposure on marine repair
facilities/Department of Defense was spotty and sparse. Dr. Holland noted contributory noise
exposure that included discharging of various firearms and personal use of a chainsaw and a push
lawnmower. He noted Dr. Rice’s opinion of a probable inflammatory process involving the left
side of appellant’s inner ear. Dr. Holland also noted an unremarkable February 2015 magnetic
resonance imaging (MRI) scan of appellant’s brain. He indicated that audiometric testing
performed on the date of examination revealed an entirely normal right ear with pure-tone
thresholds in all test frequencies spanning 250 through 8,000 Hertz (Hz) and mild neurosensory
impairment on the left at 4,000 to 8,000 Hz. Dr. Holland diagnosed neurosensory hearing loss and
tinnitus of the left ear and concluded that appellant had a calculated hearing impairment of zero
percent binaural. He opined that appellant’s tinnitus was of an uncertain cause and that he likely
had multiple potentiating nonoccupational factors responsible for his condition. Dr. Holland
concluded by finding that no workplace injury occurred and that the circumstances of appellant’s
condition were unrelated to any exposure or any possibility of acquired injury while he served as
a member of the federal civilian workforce.
By decision dated December 5, 2017, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish that his diagnosed condition
was causally related to the accepted factors of his federal employment.

2

On March 12, 2018 appellant requested reconsideration of OWCP’s December 5, 2017
decision. In an attached letter, he corrected the SOAF, noting that he worked for the Puget Sound
Naval Shipyard from November 2000 to July 2015 and not Naval Facilities Engineering Command
Northwest. Appellant calculated his noise exposure while employed was 10 percent from 1980 to
1984, 25 percent from 1986 to 1992, 10 percent from 1992 to 2000, and 5 percent from 2000 to
2015.
With his request for reconsideration, appellant submitted a January 4, 2018 medical report,
wherein Dr. Rice noted that appellant presented with ongoing hearing loss, tinnitus, and headaches.
Dr. Rice indicated that appellant’s tinnitus was most likely associated with his asymmetric
sensorineural hearing loss. He noted that it was still undetermined as to whether appellant’s
condition was viral or a result of unilateral acoustic trauma. Dr. Rice concluded by recommending
a second opinion from an alternative neurologist regarding appellant’s headaches.
By decision dated March 14, 2018, OWCP denied modification of its December 5, 2017
decision.
On June 6, 2019 OWCP received appellant’s request for reconsideration of OWCP’s
March 14, 2018 decision. In an attached letter, appellant asserted that, although the root cause of
his condition was unclear, Dr. Rice concluded that the most probable cause was his extensive
career working with the Department of the Navy. He also rejected OWCP’s determination that
“the name of the facility would not change the source and duration of noise exposure,” asserting
that working in an office building was drastically different than working in a congested industrial
setting.
By decision dated June 7, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
OWCP’s procedures require a review of the file to determine whether the application for
reconsideration was received within one year of a merit decision. The one-year period begins on
the date of the original decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues. This includes any hearing or review of the written
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).
2

3

20 C.F.R. § 10.607.

4
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System (iFECS). Chapter 2.1602.4b.

3

record decision, any denial of modification following reconsideration, any merit decision by the
Board, and any merit decision following action by the Board, but does not include prerecoupment
hearing decisions.5 Timeliness is determined by the document receipt date of the reconsideration
request, i.e., the received date in the Integrated Federal Employees’ Compensation System
(iFECS). If the request for reconsideration has a document received date greater than one year,
the request must be considered untimely.6
OWCP will consider an untimely request for reconsideration only if it demonstrates clear
evidence of error on the part of it in its most recent merit decision. The request for reconsideration
must establish, on its face, that such decision was erroneous.7 The term clear evidence of error is
intended to represent a difficult standard. If clear evidence of error has not been presented, OWCP
should deny the request by letter decision, which includes a brief evaluation of the evidence
submitted and a finding made that clear evidence of error has not been shown.8
ANALYSIS
The Board finds that this case is not in posture for decision.
The most recent merit decision of OWCP was the March 14, 2018 decision. Appellant had
one year from the date of that decision to timely request reconsideration.9 As OWCP did not
receive appellant’s request for reconsideration until June 6, 2019, more than one year after the
March 14, 2018 merit decision, it was untimely filed.10
The proper standard of review for an untimely reconsideration request is the clear evidence
of error standard.11 In denying her request, OWCP, however, applied the standard of review for
timely requests for reconsideration. The Board will, consequently, remand the case for application
of the proper standard for untimely reconsideration requests, to be followed by the issuance of an
appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4.a (February 2016).

6

Id. at Chapter 2.1602.4b (February 2016); see also S.J., Docket No. 19-1864 (issued August 12, 2020); W.A.,
Docket No. 17-0225 (issued May 16, 2017).
7

W.A., id.; D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

8

Supra note 4 at Chapter 2.1602.5(a) (October 2011).

9

Supra note 5.

10

Supra note 7.

11

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: February 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

